ORDER
The Advisory Committee on Judicial Conduct having filed a presentment recommending that PAUL W. SONSTEIN, formerly a Judge of the Municipal Court of Cherry Hill, be censured for violations of Canons 1 (A Judge Should Uphold the Integrity and Independence of the Judiciary),- 2A and 2B (A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6)(engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having consented to the imposition of the sanction recommended by the Advisory Committee on Júdicial Conduct;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and PAUL W. SONSTEIN is hereby censured.